Citation Nr: 0801882	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  05-22 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1978 to June 
1978 and from July 1979 to April 1981.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).

The issue of entitlement to service connection for a 
psychiatric disorder is addressed in the Remand portion of 
the decision below and is remanded to the RO via the Appeals 
Management Center, in Washington, DC.


FINDINGS OF FACT

1.  A November 2001 rating decision denied the veteran's 
claim of entitlement to service connection for a psychiatric 
disorder.

2.  Evidence associated with the claims file since the 
November 2001 rating decision was not of record at the time 
of the November 2001 decision and relates to an unestablished 
fact necessary to substantiate the veteran's claim of 
entitlement to service connection for a psychiatric disorder.


CONCLUSION OF LAW

The evidence received since the November 2001 rating decision 
is new and material, and the claim of entitlement to service 
connection for a psychiatric disorder is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006).  VA 
has issued regulations implementing the VCAA.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Without deciding 
whether the notice and development requirements of the VCAA 
have been satisfied in the present case, this law does not 
preclude the Board from adjudicating the issue involving the 
veteran's claim to reopen a claim of entitlement to service 
connection for a psychiatric disorder as the Board is taking 
action favorable to the veteran by reopening this claim.  As 
such, this decision poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004).

A May 1986 rating decision denied the veteran's claim of 
entitlement to service connection for a psychiatric disorder 
on the basis that there was no evidence to indicate that the 
disorder was incurred in or aggravated by military service.  
Subsequently, a June 1991 Board decision reopened the claim 
and denied it on the basis that the evidence did not show 
that the psychiatric disorder was present in service or to a 
degree of 10 percent disabling within 1 year after separation 
from military service.  This was in turn followed by a July 
1993 rating decision that denied the veteran's claim to 
reopen the issue of entitlement to service connection for a 
psychiatric disorder.  Finally, a November 2001 rating 
decision denied service connection for a psychiatric disorder 
on the basis that the evidence did not show that it was 
incurred in service, existed to a degree of 10 percent 
disabling within 1 year after separation from military 
service, and there was no current diagnosis.  The relevant 
evidence of record at the time of the November 2001 rating 
decision consisted of the veteran's service medical records, 
multiple in-service statements and documents regarding the 
veteran's behavior, VA medical records dated from October 
1983 to March 1993, a private medical report dated in January 
1985, and multiple statements from the veteran.

The veteran did not file a notice of disagreement after the 
November 2001 rating decision.  Therefore, the November 2001 
rating decision is final based on the evidence then of 
record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2007).

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108.  
"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.

Although the RO determined in May 2005 that new and material 
evidence was presented to reopen the claim of entitlement to 
service connection for a psychiatric disorder, this decision 
is not binding on the Board.  The Board must first decide 
whether evidence has been received that is both new and 
material to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) 
(Board reopening is unlawful when new and material evidence 
has not been submitted).  Consequently, the Board will 
adjudicate the question of whether new and material evidence 
has been received, furnishing a complete explanation as to 
its reasons and bases for such a decision.

In May 2003, a claim to reopen the issue of entitlement to 
service connection for a psychiatric disorder was received.  
The relevant evidence of record received since the November 
2001 rating decision includes VA medical records dated from 
November 1994 to September 2003, Social Security 
Administration disability records, multiple internet 
documents regarding military separation codes and procedures, 
and multiple statements from the veteran.  All of the 
evidence received since the November 2001 rating decision is 
"new" in that it was not of record at the time of the 
November 2001 decision.  In addition, the Social Security 
Administration disability records state that the veteran has 
a current diagnosis of schizophrenia and that this disability 
began on January 31, 1982.  The Board notes that this date is 
within 1 year of the veteran's separation from active duty 
service.  Accordingly, the Social Security Administration 
disability records provide evidence that the veteran's 
currently diagnosed psychiatric disorder existed within the 
period required for presumptive service connection for 
psychoses.  Therefore, the Social Security Administration 
disability records raise a reasonable possibility of 
substantiating the veteran's claim.  38 C.F.R. § 3.156(a).  
Accordingly, the veteran's claim of entitlement to service 
connection for a psychiatric disorder is reopened.


ORDER

As new and material evidence has been submitted, the claim of 
entitlement to service connection for a psychiatric disorder 
is reopened; to this extent the appeal is allowed.


REMAND

The evidence of record includes multiple reports of 
misconduct by the veteran during military service.  These 
include reports of poor discipline, lack of cooperation, 
apathy, and paranoia.  The veteran's service personnel 
records show that he was involuntarily separated from active 
military service and barred from reenlistment due to these 
above listed behaviors.  Subsequently, an October 1983 VA 
medical report gave a diagnosis of paranoid schizophrenia.  
The medical evidence of record shows that paranoid 
schizophrenia has been consistently diagnosed since October 
1983.

Accordingly, the medical evidence of record shows that the 
veteran exhibited abnormal behavior during active military 
service to an extent sufficient to cause his discharge and 
that paranoid schizophrenia was diagnosed within a relatively 
short period after separation from military service.  The 
Board notes that despite the lengthy adjudicatory process the 
veteran's claim has gone through, he has never been provided 
with a VA medical examination.  As such, a medical 
examination is in order to determine the etiology of the 
veteran's currently diagnosed psychiatric disorder.  38 
C.F.R. §§ 3.159, 3.326 (2007); see Littke v. Derwinski, 1 
Vet. App. 90, 93 (1990).

Accordingly, the case is remanded for the following actions:

1.	The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.	The RO must make arrangements to obtain 
a VA medical opinion as to the etiology 
of the veteran's currently diagnosed 
psychiatric disorder.  The claims file 
must be made available to and reviewed 
by the examiner.  Thereafter, based 
upon review of the service and 
post-service medical records, the 
examiner must provide an opinion as to 
whether any diagnosed psychiatric 
disorder is related to his military 
service.  Specifically, the examiner 
must state whether the veteran's 
abnormal in-service behavior was an 
early manifestation of his paranoid 
schizophrenia.  If the examiner cannot 
provide an opinion without an 
examination of the veteran, a VA 
examination must be conducted.  All 
tests or studies necessary to make 
these determinations must be ordered.  
If the above requested opinion cannot 
be made without resort to speculation, 
the examiner must specifically state 
this.  A complete rationale for all 
opinions must be provided.  The report 
must be typed.

3.	The RO must notify the veteran that it is 
his responsibility to report for any VA 
examination scheduled, and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.  
Copies of all documentation notifying the 
veteran of any scheduled VA examination 
must be placed in the veteran's claims 
file.

4.	The RO must then readjudicate the claim 
and, thereafter, if the claim on appeal 
remains denied, the veteran must be 
provided a supplemental statement of the 
case.  After the veteran has had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


